Citation Nr: 0712289	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  99-14 839	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, to include agoraphobia and depression, claimed as 
secondary to a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from November 1979 to August 1980.  She had service from 
August 1980 to January 1985, but the type of service has not 
been verified. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for a seizure disorder and a psychiatric disorder, 
to include agoraphobia and depression.

The veteran testified before a Decision Review Officer (DRO) 
at a Regional Office hearing in June 1999.  A transcript is 
of record.

This case was previously remanded for additional development 
by a Board decision dated in September 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because this claim is being 
remanded for other reasons, the RO will have the opportunity 
to provide such notice pursuant to Dingess.  

The appellant contends that she is entitled to service 
connection for a seizure disorder which manifested during 
ACDUTRA service.  She also contends that she developed a 
psychiatric disorder, including agoraphobia and depression, 
secondary to the seizure disorder.  

The appellant attributes a current seizure disorder to two 
motor vehicle accidents alleged to have occurred during 
ACDUTRA.  Service medical records reflect that the appellant 
was injured in a motor vehicle accident in January 1980.  
Records reflect that she struck her head on the roof and side 
window of the vehicle in which she was a passenger.  The 
appellant also alleges she was involved in a second motor 
vehicle accident in 1980 (not reflected in the service 
medical records) during which she fell backwards out of a 
jeep striking her head.  While the claims file contains 
conflicting accounts of the initial onset of seizure, the 
service medical records reflect seizures were first reported 
and treated in April 1983.  The etiology of the seizures was 
unknown at that time.  

The claims file contains various records of treatment for 
seizures and psychiatric problems since service, without 
agreement as to the etiology of such.  Thus, in a September 
2003 remand decision, the Board requested that the appellant 
undergo psychiatric and neurological evaluations to determine 
the nature and severity of her claimed disorders.  
Specifically, a neurologist was to evaluate the nature and 
extent of any neurological disorders, and provide an opinion 
on the etiology of the appellant's seizure disorder.  

The appellant underwent the appropriate evaluations in August 
2005.  At the psychiatric evaluation, a psychologist opined 
that the appellant had depressive disorder secondary to 
general medical condition of seizures (subject to 
verification by a specialist).  In contrast, the examining 
internist did not offer an opinion as to the etiology of the 
appellant's seizure disorder.  In addition, the claims folder 
was not made available for the neurological evaluation.  An 
addendum opinion provided in May 2006 (by another VA 
physician, also an internist) acknowledged review of the 
claims folder and noted that the appellant had a long-
standing history of epilepsy, partial and complex, with 
secondary general ablations.  The issue of etiology was not 
addressed.  As a result, an additional examination with a 
clarifying diagnosis was requested.  

The appellant underwent further evaluation in October 2006.  
This psychologist opined that it was more likely than not 
that the appellant suffered from depression secondary to 
general medical condition seizures, which were secondary to 
the two motor vehicle accidents during military service.  

After reviewing the record in its entirety, the Board notes 
that further development is needed.  Upon initial 
observation, the Board notes that the recent examination in 
October 2006 was conducted by a psychologist, not a 
neurologist, as was originally instructed by the Board.  
Notably, it is the same psychologist who in August 2005 
indicated that the appellant's diagnosis of a general medical 
seizure disorder required verification by a specialist.  
Thus, the appellant has not yet been examined by a 
neurologist, who has had the benefit of reviewing the 
appellant's pertinent medical history.  

The Board emphasizes that the Court has specifically mandated 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. 268 (1998).  The Court has indicated, 
moreover, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.

The Board also observes that at the October 2006 examination, 
the appellant stated that she recently had been under the 
care of a Dr. Dooneif, a private neurologist in Norristown, 
Pennsylvania, for two and one-half years.  Also, the 
appellant indicated that she was in receipt of Social 
Security disability benefits due to her disorders.  

In light of these circumstances, a remand is warranted.  
While the Board sincerely regrets the additional delay, 
further development is necessary prior to adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the appellant a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to establish 
a disability rating and effective date for 
the claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The RO should attempt to verify, 
through official channels, the veteran's 
periods of military service, and the nature 
of that service, whether active duty, 
ACDUTRA, or inactive duty for training 
(INACDUTRA).

3.  The RO should inquire of the appellant 
if she, at any time, was in receipt of 
Social Security Administration (SSA) 
disability benefits.  If the response is 
in the affirmative, the RO is to obtain 
from the Social Security Administration 
the records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

4.  The RO should contact the appellant 
and obtain the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
which treated her for a seizure disorder 
since November 1999.  Specific inquiries 
should be made of a Dr. Dooneif, of 
Norristown, Pennsylvania.  After the 
veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and her 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.  

5.  Thereafter, the appellant should be 
scheduled for a VA neurology examination.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available for review of the 
case.  A notation to the effect that this 
record review took place should be 
included in the report of the neurologist.  
The neurologist should address whether 
there is at least a 50 percent probability 
or greater (at least as likely as not) 
that a seizure disorder was incurred in 
service.  The opinion should be provided 
based on the results of any examination, a 
review of all medical evidence of record, 
and sound medical principles.  In this 
regard, the neurologist is advised that 
only the verified motor vehicle accident, 
as noted in the service medical records, 
is to be considered.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The appellant is 
to be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.

7.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the 
appellant and her representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action, must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

